DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6, 7, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 3, 5, 8-12, and 16-18 are further rejected due to their dependency to claim 1, 13, or 15.
Claim 1 recites “it” in line 10. It is unclear what “it” is. Clarification is requested.
Claim 1 recites “a frequency with which the concentration of the 2-ethylhexanoic acid of the user per unit period of time is less than the lower limit of the normal range tends to increase” in lines 10-12. It is unclear what this means. Clarification is requested.
Claim 4 recites “the frequency with which the concentration of the 2-ethylhexanoic acid of the user per unit period of time is less than the lower limit of the normal range tends to increase” in lines 3-5. It is unclear what this means. Clarification is requested.
Claim 6 recites the limitation “counseling business operator” in lines 2-3. It is unclear what a counseling business operator is. Clarification is requested.
Claim 7 recites the limitation “the counseling business operator” in line 5. There is insufficient antecedent basis for this limitation in the claim. “Counseling business operator” was not previously mentioned. Examiner suggests to amend the limitation to recite “a counseling business operator.” Furthermore, it is unclear what a counseling business operator is. Clarification is requested.
Claim 7 recites the limitation “a memory” in line 5. It is unclear if this memory is the same memory as mentioned in claim 1. Clarification is requested.
Claim 7 recites “it” in line 6. It is unclear what “it” is. Clarification is requested.
Claim 7 recites “the frequency with which the concentration of the 2-ethylhexanoic acid of the user per unit period of time is less than the lower limit of the normal range tends to increase” in lines 6-8. It is unclear what this means. Clarification is requested.
Claim 7 recites limitations, such as second information terminal and counseling business operator, that were also recited in claim 6. It is unclear if claim 7 should be dependent to claim 6 rather than claim 1. Clarification is requested.
Claim 13 recites “it” in line 13. It is unclear what “it” is. Clarification is requested.
Claim 13 recites “a frequency with which the concentration of the 2-ethylhexanoic acid of the user per unit period of time is less than the lower limit of the normal range tends to increase” in lines 13-15. It is unclear what this means. Clarification is requested.
The preamble of claim 14 does not match the preamble of independent claim 13. Claim 14 should be amended to recite “The information processing system of claim 13, wherein the information processing system further includes an information terminal.”
Claim 15 recites “it” in line 10. It is unclear what “it” is. Clarification is requested.
Claim 15 recites “a frequency with which the concentration of the 2-ethylhexanoic acid of the user per unit period of time is less than the lower limit of the normal range tends to increase” in lines 10-12. It is unclear what this means. Clarification is requested.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites “the lower limit…is used commonly to a plurality of users including the user.” It is unclear how this further limits the method of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 recites “an information terminal included in the information processing system according to claim 13,” which has been already stated in claim 13. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, 13, and 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a memory” is not a process, machine, manufacture, or composition of matter. “A memory” is not tangible, as it is not tied to a structural element. To overcome this 35 U.S.C. 101 rejection, Examiner suggest amending “a memory” to “a non-transitory memory.” Claims 2-6, 8-12, 14, and 13-18 are further rejected due to their dependency to claims 1, 13, or 15.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including obtaining reference information. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of outputting information related to stress of the user to an information terminal after it is determined that a frequency with which the concentration of the 2-ethylhexanoic acid of the user per unit period of time less than the lower limit of the normal range tends to increase, based on the biogas information acquired in a pregnancy period of the user sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites outputting an information terminal, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The outputting information related to stress of the user to an information terminal does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the outputted information related to  stress, nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of acquiring, via a network, biogas information representing a concentration of 2-ethylheanoic acid of a user acquired by a sensor that detects the 2-ethylheanoic acid discharged from a skin surface of the user and obtaining reference information representing a lower limit of a normal range of the concentration of 2-ethylhexanoic acid per unit period of time. Acquiring bio information by a sensor is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the obtaining reference information step is each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and obtaining activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken 
The same rationale applies to claims 13 and 15.
Regarding claim 13, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited sensor is a generic sensor configured to perform pre-solutional data gathering activity, the information terminal is a generic device configured to perform outputting information, and the server device is configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data analyzing and the display of data. The comparing and calculating steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims. It is noted that claims 9 and 17 recite that “the information related to the stress of the user is used to call the user’s attention to a need for reducing stress building up in the user.” Examiner notes that adding this limitation into the independent claims may aid in overcoming the 35 U.S.C. 101 rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 13, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, and 10 of U.S. Patent No. 11,090,009 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, and 9 of the U.S. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishiyama et al. ‘726 (US Pub No. 2020/0008726) teaches that the stress state of a user can can be determined based on the amount of acetophenone discharged from a skin surface of a user. Nishiyama et al. ‘506 (US Pub No. 2020/0013506) teaches that the stress state of a user can be determined based on the amount of benzyl alcohol discharged from a skin surface of a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791